***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         SAVIN GASOLINE PROPERTIES, LLC v.
          COMMISSION ON THE CITY PLAN OF
            THE CITY OF NORWICH ET AL.
                     (AC 44090)
                      Prescott, Suarez and Clark, Js.

                                  Syllabus

The defendant commission granted various permits and approvals to the
   applicant, C Co., to construct and operate a gasoline station on property
   it leased. The plaintiff, S Co., the owner of a gasoline station near the
   property C Co. leased, appealed the commission’s decision to the trial
   court. The trial court affirmed the decision of the commission after
   rejecting the merits of S Co.’s claim and dismissed the appeal, from
   which S Co. appealed to this court. Thereafter, during the pendency of
   the appeal, C Co. notified this court that it had terminated its lease and
   was no longer interested in pursuing the project. Held that S Co.’s appeal
   from the trial court was moot because this court could no longer grant
   S Co. any practical relief; accordingly, because the appeal became moot
   through no fault of S Co., this court granted S Co.’s motion for vacatur
   and vacated the judgment of the trial court and the commission.
       Argued September 7—officially released November 2, 2021

                            Procedural History

   Appeal from the decision of the named defendant
granting, inter alia, a special permit application, brought
to the Superior Court in the judicial district of New
London, where Upcountry II, LLC, was cited in as an
additional party defendant; thereafter, the matter was
withdrawn as to the defendant Upcountry, LLC; subse-
quently, the matter was tried to the court, Knox, J.;
judgment dismissing the appeal, from which the plain-
tiff, on the granting of certification, appealed to this
court. Appeal dismissed; judgment and decision
vacated.
  Harry B. Heller, with whom was Andrew J. McCoy,
for the appellant (plaintiff).
  Michael E. Driscoll, with whom, on the brief, was
Cassie N. Jameson, for the appellee (named defendant).
                                  Opinion

   PER CURIAM. The plaintiff, Savin Gasoline Proper-
ties, LLC (Savin), appeals from the judgment of the
trial court dismissing its appeal of a decision of the
defendant Commission on the City Plan of the City
of Norwich (commission).1 In this zoning action, the
commission granted a special permit, site plan approval,
and an approval of gasoline station location pursuant
to General Statutes § 14-321 for a gasoline station and
convenience store to be located in Norwich on property
leased by the applicant, Cumberland Farms, Inc. (Cum-
berland).2 Savin owns a gasoline station located at the
same intersection at which Cumberland sought to con-
struct and operate its gasoline station. The trial court
upheld the decision of the commission after rejecting
the merits of Savin’s claim and dismissed Savin’s appeal.
   During the pendency of this appeal, Cumberland noti-
fied this court that it had terminated its lease and was
no longer interested in pursuing the project. As a result,
we instructed the parties to be prepared to address at
oral argument whether, in light of Cumberland’s inten-
tion not to proceed on its plan to develop the property
at issue, the appeal should be dismissed as moot
because this court could no longer grant Savin any
practical relief. At oral argument, the court also indi-
cated that it would entertain a motion for vacatur should
one be filed by Savin. Savin subsequently filed a motion
for vacatur arguing that, in the event this court deter-
mined that its appeal was moot, it should order the
November 26, 2019 judgment of the trial court vacated
with instruction that the trial court order the commis-
sion to vacate the special permit, corresponding site
plan and § 14-321 approvals. The commission filed a
response indicating that it believed that the appeal was
moot and raising no objection to vacatur.3
   Having considered the briefs and oral arguments of
the parties, we conclude that the appeal is moot and,
accordingly, dismiss the appeal. Furthermore, because
we conclude that this appeal became moot through no
fault of Savin; see State v. Boyle, 287 Conn. 478, 489,
949 A.2d 460 (2008); In re Jessica M., 250 Conn. 747,
749, 738 A.2d 1087 (1999); we grant Savin’s motion for
vacatur and vacate the judgment of the trial court and
remand with direction to the trial court to order the
commission to vacate the special permit, corresponding
site plan and § 14-321 approvals.
  The appeal is dismissed and the judgment of the trial
court and the decision of the commission are vacated.
   1
     This court granted Savin’s petition for certification to appeal filed in
accordance with General Statutes §§ 8-8 and 8-9.
   2
     The owners of the properties involved in the project at issue, Upcountry
II, LLC, Franklin Development Funds II, LLC, and Agranovitch Real Estate
Holding Company, LLC, were additional party defendants.
   3
     Cumberland and the property owners; see footnote 2 of this opinion;
have not filed any objection to the motion for vacatur.